Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including: a first depth of the first ion implantation layer is greater than a second depth of the second ion implantation layer, and wherein each of the first ion implantation layer and the second ion implantation layer has a doping concentration decreasing from a surface thereof inwardly and gradually with a gradient, the doping concentration being the highest at the surface thereof, and the doping concentration of the first ion implantation layer is higher than the doping concentration of the second ion implantation layer, wherein each of the gate structures comprises, in an order from exterior to interior, a metal liner and an gate electrode, with an insulating cap formed on the gate structure, wherein a top of the gate electrode is higher than a top of the metal liner so that the gate electrode protrudes into the insulating cap and is surrounded by the insulating cap, a side surface of the first ion implantation layer overlaps with at least a portion the metal liner to form a first overlapping area, a side surface of the second ion implantation layer overlaps with at least a portion of the metal liner to form a second overlapping area smaller than the first overlapping area..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHAT X CAO/Primary Examiner, Art Unit 2817